It is the state's contention that the evidence fails to raise the issue calling into operation Art. 1220 of the Penal Code. To satisfy ourselves upon that point we have carefully re-examined the entire statement of facts. To write further *Page 439 
regarding the matter would only involve stating more in detail the evidence upon which was based the conclusion reached and stated in our original opinion. We deem this unnecessary as our views regarding the matter remain unchanged.
The state's motion for rehearing is overruled.
Overruled.